Citation Nr: 9921163	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  99-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to service connection for gouty arthritis.

3.  Entitlement to service connection for osteoarthritis of the 
knees.

4.  Entitlement to service connection for osteoarthritis of the 
right hip.

5.  Entitlement to service connection for leukemia.

6.  Entitlement to service connection for high blood pressure.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for an esophageal 
condition.

9.  Entitlement to service connection for a prostate condition.

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to December 
1945. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
in which the RO denied the veteran's claims seeking entitlement 
to service connection for rheumatoid arthritis, gouty arthritis, 
osteoarthritis of the knees, osteoarthritis of the right hip, 
leukemia, high blood pressure, diabetes mellitus, an esophageal 
condition, and a prostate condition as not well grounded.

In June 1998, the RO received the veteran's notice of 
disagreement, in which he stated that he desired a hearing before 
a hearing officer at the regional office.  However, a report of 
contact, dated in February 1999, shows that the veteran's wife 
contacted VA on the day of the scheduled hearing, and that she 
informed VA that the veteran could not attend his hearing and 
that he wished to withdraw his request for a hearing.  See 
38 C.F.R. § 20. 702(e) (1998). 


FINDING OF FACT

There is no current competent medical evidence showing that the 
veteran has rheumatoid arthritis, or that there is a nexus 
between any gouty arthritis, osteoarthritis of the knees, 
osteoarthritis of the right hip, leukemia, high blood pressure, 
diabetes mellitus, esophageal condition, or prostate condition 
and the veteran's service.

CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
rheumatoid arthritis, gouty arthritis, osteoarthritis of the 
knees, osteoarthritis of the right hip, leukemia, high blood 
pressure, diabetes mellitus, an esophageal condition, and a 
prostate condition, are not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be granted for arthritis, leukemia, 
and hypertension when they are manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  In addition, if a condition noted during service is not 
shown to be chronic, then generally a continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the U.S. Court of Appeals for Veterans Claims' 
(Court's) case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be well 
grounded or reopened on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

The threshold question which must be answered as to these issues 
is whether the veteran has presented well grounded claims for 
service connection.  A well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of substantiation.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an inservice 
disease or injury and the current disability.  Where the 
determinative issue involves medical causation, competent medical 
evidence to the effect that the claim is plausible is required.  
See Epps v. Gober, 126 F.3d. 1464 (1997).

The veteran's service medical records are not available.  
Specifically, in March 1998, the RO received a letter from the 
National Personnel Records Center (NPRC) in response to its 
request for the veteran's service medical records.  The NPRC 
essentially stated that the veteran's service medical records 
were not available and may have been destroyed in a 1973 fire. 

The claims file contains records from Larry S. Milner, M.D., 
William Meltzer, M.D., the Saint Therese Area Treatment 
Satellite, the Highland Park Hospital (HPH), and the Victory 
Memorial Hospital (VMH), collectively dated between 1990 and 
1997.  The claims file also contains VA examination reports, 
dated between December 1997 and February 1998.  Of particular 
note, VMH records, dated in 1990 and 1991 are remarkable for 
diagnoses of leukemia as well as hypertensive cardiovascular 
disease, and other heart disorders.  In addition, a VMH report 
dated in January 1990 indicates that the veteran did not have a 
history of rheumatic fever, and that he had gout involving his 
feet as well as arthritis "in many areas," including the knees.  
Other relevant diagnoses include diagnoses of dysphagia and a 
hiatal hernia with reflux esophagitis in a HPH report, dated in 
May 1994.  

The VA examination reports include diagnoses of hypertension, 
left knee degenerative arthritis, right total knee replacement 
(TKR) with "old" arthritis, arthritis of the hip, leukemia, 
gout, diabetes mellitus, (GERD) gastroesophageal reflux disease, 
and prostatic enlargement.  A VA diabetes mellitus examination 
report, dated in December 1997, shows that the examiner noted 
that the veteran's diabetes mellitus had its onset in November 
1996.  A  VA joints examination report, dated in December 1997, 
shows that the examiner noted that the veteran had undergone a 
right TKR in November 1996, and that the examiner stated that 
there was no direct relationship between the veteran's arthritis 
of his knees and right hip and his service.

The veteran asserts that he has rheumatoid arthritis, gouty 
arthritis, osteoarthritis of the knees, osteoarthritis of the 
right hip, leukemia, high blood pressure, diabetes mellitus, an 
esophageal condition, and a prostate condition, as a result of 
his service.  The veteran's wife has submitted a statement in 
which she argued that the veteran was diagnosed with arthritis of 
the knees during training in Oregon, and that his condition 
deteriorated during training in Europe.  It is not clear whether 
the veteran's wife is merely writing her letter on behalf of the 
veteran, or whether she is asserting that she personally 
remembers these events.

With regard to the claim for rheumatoid arthritis, the claims 
file does not contain a competent diagnosis showing that the 
veteran currently has rheumatoid arthritis, or residuals of 
rheumatoid arthritis.  Under 38 U.S.C.A. § 1110, the veteran must 
submit proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  Brammer  v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  In this case, as there is no evidence 
showing that the veteran has rheumatoid arthritis, or residuals 
of rheumatoid arthritis his claim must be denied as not well 
grounded.  38 U.S.C.A. § 5107.  The Board notes that the claims 
file contains several notations of arthritis and gout in the 
medical records.  The Board has assumed that these notations are 
sufficient to show that the veteran has gouty arthritis for the 
purposes of a well grounded claim.  

With regard to service connection under the presumptive 
provisions of 38 C.F.R. §§ 3.307, 3.309, there are no records of 
complaints, treatment or a diagnosis involving arthritis, 
leukemia or hypertension for the year following the veteran's 
separation from service which would support a conclusion that 
arthritis, leukemia or hypertension became manifest to a 
compensable degree within a year of separation from active duty 
service. 

Finally, the first post-service evidence of any of the claimed 
conditions is found in VMH reports, dated in 1990 and 1991, which 
show diagnoses of leukemia as well as hypertensive cardiovascular 
disease.  Thus the first evidence for any of the claimed 
disabilities comes (at least) approximately 45 years after 
separation from service, and the claims file does not contain a 
competent opinion showing that there is a nexus between the 
veteran's gouty arthritis, osteoarthritis of the knees, 
osteoarthritis of the right hip, leukemia, high blood pressure, 
diabetes mellitus, esophageal condition, or prostate condition, 
and his service.  See Epps, supra.  As such, the claims for gouty 
arthritis, osteoarthritis of the knees, osteoarthritis of the 
right hip, leukemia, high blood pressure, diabetes mellitus, an 
esophageal condition, and a prostate condition must be denied as 
not well grounded.

The Board has considered the veteran's statements, and the 
statement of his wife, submitted in support of the veteran's 
argument that he has rheumatoid arthritis, gouty arthritis, 
osteoarthritis of the knees, osteoarthritis of the right hip, 
leukemia, high blood pressure, diabetes mellitus, an esophageal 
condition, and a prostate condition as a result of his service.  
However, while the veteran's statements may represent evidence of 
continuity of symptomatology, without more the lay statements are 
not competent evidence of a diagnosis, nor are they competent 
evidence that relates any current, claimed condition to his 
service.  Savage, supra.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty, lay 
testimony is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Accordingly, the veteran's claims for service connection 
for rheumatoid arthritis, gouty arthritis, osteoarthritis of the 
knees, osteoarthritis of the right hip, leukemia, high blood 
pressure, diabetes mellitus, an esophageal condition, and a 
prostate condition must be denied as not well grounded. 
As the foregoing explains the need for competent medical evidence 
of a diagnosis of rheumatoid arthritis, and a link between gouty 
arthritis, osteoarthritis of the knees, osteoarthritis of the 
right hip, leukemia, high blood pressure, diabetes mellitus, an 
esophageal condition, and a prostate condition, and the veteran's 
service, the Board views its discussion as sufficient to inform 
the veteran of the elements necessary to complete his application 
for service connection for the claimed disabilities.  Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).

As a final matter, a review of the claims file shows that in 
about November 1997, the RO requested all available service 
medical records from the NPRC.  In March 1998, the RO received 
the NPRC's response, which essentially stated that the veteran's 
service medical records were not available and may have been 
destroyed in the fire that occurred there in 1973.  The Board 
notes that under such circumstances, there is a heightened duty 
to search for medical information from alternative sources in 
order to reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992). 

In this case, the NPRC's March 1998 response was accompanied by a 
printout from the Surgeon General's Office (SGO) summarizing the 
inservice medical history of a veteran.  There is no indication 
of the claimed disabilities.  The only identification of the 
veteran on the SGO's printout was a service number which does not 
match the veteran's service number.  A handwritten notation on 
the SGO's printout shows that the RO noted this discrepancy.  It 
is not clear whether there are any additional SGO records but, in 
view of the fact that the veteran has failed to present any 
competent medical evidence showing that he has rheumatoid 
arthritis, or that any currently shown gouty arthritis, 
osteoarthritis of the knees, osteoarthritis of the right hip, 
leukemia, high blood pressure, diabetes mellitus, esophageal 
condition, or prostate condition is related to his service, which 
ended over 53 years ago in December 1945, and considering the 
medical evidence which indicates that the disabilities at issue 
began decades after service, the Board's duty to assist is not 
triggered because such a duty is "limited to (securing) 
specifically identified documents that, by their description 
would be facially relevant and material to the claim."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).
ORDER

Entitlement to service connection for rheumatoid arthritis, gouty 
arthritis, osteoarthritis of the knees, osteoarthritis of the 
right hip, leukemia, high blood pressure, diabetes mellitus, an 
esophageal condition, and a prostate condition is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




 

